Title: From Benjamin Franklin to Goudeman, 10 December 1777
From: Franklin, Benjamin
To: Goudeman


Sir,
Passy Dec. 10. 1777
We consider M. Wuibert as one of our Countrymen. Hundreds of them are in the same Situation. We have propos’d to the British Court, thro’ their Ambassador here an Exchange of Prisoners in Europe. The Proposition was rejected with Insolence. We have no Interest with that Court to procure Favour. That Gentlemen may depend on our taking the same Care & Pains to procure his Liberty as for any other the most favour’d of our People. I have the honour to be Sir, Yours.
M. Goudeman
 
Notation: Goudeman, Paris 8 Xb. 77
